I cannot subscribe to the foregoing decision in full. I am of the opinion that if the plaintiff had not accepted from the Industrial Accident Commission compensation for both his original injury and also for the effects of the alleged malpractice he could have maintained his action. However, he has not denied the allegations of the answer which aver that he applied for and received from the commission compensation for both injuries; the conclusions of law contained in the reply do not deny. I am, therefore, of the opinion that he elected to treat the alleged acts of the defendants as an aggravation of the original injury, and that since he has accepted compensation for the aggravated injury he cannot maintain this action.
COSHOW, C.J., and BEAN, J., concur. *Page 464